861 F.2d 591
JEFF D., et al., Plaintiffs/Appellants,v.Cecil D. ANDRUS, et al., Defendants/Appellees.
Nos. 87-3586, 87-4377.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 3, 1988.Decided Nov. 16, 1988.

Howard A. Belodoff, Idaho Legal Aid Services, Inc., Boise, Idaho, Charles Johnson, III, Johnson, Olson, Robison, Chartered, Pocatello, Idaho, for the plaintiffs/appellants.
Michael De Angelo, Deputy Atty. Gen., Health and Welfare Div., Boise, Idaho, Jim Jones, Atty. Gen., State of Idaho, Boise, Idaho, for defendants/appellees.
Appeal from the United States District Court for the District of Idaho;  Marion J. Callister, Chief Judge, Presiding.
Before NELSON, BOOCHEVER and BRUNETTI, Circuit Judges.

ORDER

1
As the district court agreed in its December 31, 1986, Memorandum Decision that "all these minors should receive treatment" and, as the district court found in its Memorandum decision of November 18, 1987, that there are undisputed members of the class, we order that appeal No. 87-4377 be remanded to the district court for a compliance hearing forthwith as to the undisputed members of the class.


2
This panel reserves jurisdiction over all future matters arising out of this case appealed from the district court.


3
The district court has jurisdiction over the compliance hearing as to the undisputed members of the class pending the decision and opinion in appeal No. 87-3586.  The district court also has jurisdiction over this matter pursuant to paragraph 24 of the Stipulation Settling Mental Health Claims as the claims for relief have not been adequately addressed nor has any compliance hearing been held as to any members of the class.


4
No petition for rehearing will be entertained and mandate shall issue forthwith in appeal No. 87-4377.  See Fed.R.App.P. 2.


5
With regard to appeal No. 87-3586, a decision and opinion will follow regarding the disputed members of the class.


6
REMANDED IN PART, RETAINED IN PART.